 

Exhibit 10.2

 

FIRST AMENDMENT TO
FACILITIES LEASE

 

This First Amendment to Facilities Lease (“Amendment”) effective as of August 1,
2017, and is made by and between CEDARS-SINAI MEDICAL CENTER, a California
nonprofit public benefit corporation (“Landlord”) and CAPRICOR, INC., a Delaware
corporation (“Tenant”), with reference to the facts and circumstances set forth
below.

 

A. Landlord and Tenant executed that certain Facilities Lease dated June 1, 2014
(the “Lease”), for the Buildings and Premises described therein. Capitalized
words and phrases contained in this Amendment shall have the same meanings
ascribed to them in the Lease.

 

B. The Lease expired on May 31, 2017 and since such date, Tenant has been
occupying the Premises on a month-to-month basis as Landlord and Tenant have
engaged in discussions with respect to the extension of the term thereof and
other terms to be included therein.

 

C. With the consent of Landlord, Tenant has been occupying that certain
manufacturing space identified as Suites 1056 and 1057 in the Davis Building
(“Suites 1056 and 1057”), which is owned by Landlord. Landlord and Tenant have
engaged in discussions and reached an understanding whereby Suites 1056 and 1057
shall be added to the definition of “Premises Area” set forth in Sections 1.3
and 2.1 of the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree to amend the Lease
in the following manner:

 

1.         PREMISES. Article II of the Lease is hereby modified to include the
following:

 

“Suites 1056 and 1057 in the Davis Building shall be added to the definition of
“Premises Area” set forth in Sections 1.3 and 2.1 of the Lease without any
further monetary compensation to Landlord. Exhibit B of the Lease is hereby
deleted in its entirety and replaced with Exhibit B hereto; such modified
Exhibit B shows the Premises Area as modified by this Amendment to include
Suites 1056 and 1057 of the Davis Building. The parties agree that Suites 1056
and 1057 may be utilized by Tenant for the purpose of (a) manufacturing Tenant’s
cell and exosome products for purposes determined by Tenant, and (b)
manufacturing cells and/or exosomes that may from time to time be requested for
certain of Landlord’s pre-clinical and clinical studies, and with respect to
this subsection (b), subject to separate agreements to be negotiated between the
parties. The parties further acknowledge and agree that all applicable terms and
conditions of the Lease, other than those pertaining to Rent, shall apply to
Tenant’s use of Suites 1056 and 1057 (including the term and termination
provisions set forth therein).”

 

2.        TERM. Article III of the Lease is hereby modified to include the
following:

 

“The Term of the Lease shall be extended for an additional twelve (12) month
period commencing August 1, 2017 and terminating (unless otherwise extended)
July 31, 2018 (“First Term Extension”). Tenant is hereby granted and shall, if
not then in default under this Lease, have an option to extend the term of this
Lease for an additional twelve (12) month period (the “Second Term Extension”)
on the same terms, covenants, and conditions contained in this Lease, except
that the rent to be paid by Tenant to Landlord shall be as set forth in Section
3 below.”

 

 1 

 

 

3.       RENT. Article IV of the Lease is hereby modified to include the
following:

 

“(a) Commencing August 1, 2017 and continuing through the end of the Term
Extension, with the exception of Suites 1056 and 1057, (i) as described in
Section 4.2 of the Lease, the Basic Annual Rent is hereby increased by the
relevant CPI rate of 2.1% to the amount of $8.17 per square foot per month,
thereby increasing the total monthly Basic Annual Rent payment from $15,480 to
$15,808.95; and (ii) as described in Section 4.3 of the Lease, the Additional
Rent is hereby increased as follows: the Base Operating Expense (as such term is
defined in the Lease) is hereby increased by the relevant CPI rate of 2.1% to
the amount of $2.04 per square foot per month, thereby increasing the total
monthly Additional Rent payment from $3,870 to $3,947.40. As a result of such
increases, Tenant’s Total Monthly Payment is hereby increased from $19,350 to
$19,756.”

 

“(b) In consideration for the lease of Suites 1056 and 1057 by Landlord to
Tenant hereunder, the parties agree that, in lieu of increasing any of the
rental payments set forth in the Lease beyond the amounts identified in Section
3(a) of this Amendment, Tenant shall, for the duration of the Lease term, as may
be extended by the parties, continue to provide investigative product and
support services to Landlord at levels subject to the mutual satisfaction of the
parties determined at the end of each 12-month period of the Lease term. In the
event that Landlord becomes unsatisfied with the level of support received from
Tenant and the parties are unable to come to a mutually satisfactory
arrangement, Landlord shall have the right to terminate the Lease (but only with
respect to Suites 1056 and 1057) in accordance with the applicable terms and
conditions included in Article 18 thereof. Should Landlord wish to terminate
this arrangement, it shall give Tenant at least 180 days’ prior written notice
of its decision.”

 

4.        SAFETY REQUIREMENTS. Article VI of the Lease is hereby modified to add
the following new Section 6.7:

 

“6.7       Safety Requirements. In addition to complying with all Applicable
Laws (as required by Section 6.2 hereof) and Landlord’s Rules and Regulations
(as required by Article XIX) and participating in Landlord’s safety training
program (as required by Section 6.4 hereof), Tenant shall comply with the
following additional safety requirements of Landlord: (a) Tenant shall develop,
implement, practice and maintain best laboratory safety practices; (b) Tenant
shall allow regulatory agencies to visit its laboratory spaces, offices and
other support space for the purpose of general or focused inspections upon seven
(7) days’ advanced written notice from Landlord, where possible, unless such
notice is not permitted by the regulatory agency; (c) Tenant shall participate
in the review and oversight of its activities by Landlord’s Institutional
Biosafety Committee, Institutional Review Board, Institutional Animal Care and
Use Committee and other safety-oriented committees and shall adhere to
directives given to it by any such committees; (d) all of Tenant’s personnel who
require access to Landlord’s research buildings shall participate in all safety
trainings mandated by Landlord and demonstrate comprehension thereof; (e) Tenant
shall participate in Landlord’s safety inspection program, help identify safety
deficiencies and make all corrections required by Landlord to be compliant with
regulations, including regulations and guidance promulgated by state and federal
Occupational Safety and Health agencies; (f) Tenant shall promptly report any
unsafe conditions, hazards, releases and exposures, as well as serious injuries
and illnesses, to Landlord’s Environmental Health and Safety Department; and (g)
Tenant shall use all materials and equipment supplied by Landlord, as well as
all Landlord-provided utilities and facilities, in a safe and proper manner, and
immediately report all breakdowns thereof to Landlord. Tenant acknowledges that
any breach of these requirements and/or Landlord’s Rules and Regulations shall
be deemed to be a default under the Lease in accordance with Article XVII
hereof, subject to the cure provisions set forth therein.”

 

 2 

 

 

5.        RULES & REGULATIONS. Exhibit E of the Lease is hereby deleted in its
entirety and replaced with Exhibit E hereto.

 

6.        REAFFIRMATION. As modified hereby, the Lease is reaffirmed and
ratified by the parties in its entirety.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

Cedars-Sinai Medical Center   Capricor, Inc.       By: /s/ Edward M. Prunchunas
  By: /s/ Karen Krasney       Name: Edward M. Prunchunas   Name: Karen Krasney  
    Title: Executive Vice President, Finance & Chief Financial Officer   Title:
EVP, General Counsel       By: /s/ Nicole A. Leonard, JD, MBA           Name:
Nicole A. Leonard, JD, MBA           Title: Vice President, Research    

 

 3 

 

 

EXHIBIT B

 

FLOOR PLAN OF THE DAVIS BUILDING PREMISES

 

[tv478386_ex10-2img01.jpg] 

 

 4 

 

 

EXHIBIT E

 

RULES & REGULATIONS

 

1.Filming/Taking Pictures/Voices Recording of Patients and Health System
Employees of the Health System Policy: Corporate Integrity Program

2.Equal Employment Opportunity: Equal Employment Opportunity Policy: Human
Resources/Organizational Development

3.Acceptable Use Guidelines: EIS

4.Confidentiality of Patient, Business, and Employee Information Policy:
Corporate Integrity Program

5.Expectations: Drug Free and Alcohol Free Workplace Policy: Human
Resources/Organization Development

6.Davis Building Rules and Regulations

7.All policies of Landlord’s Environmental Health and Safety Department

 

 5 

 

 

